          Case 1:19-cv-00148-RB-SCY Document 140 Filed 05/13/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LAUREL FLOWERS,
          Plaintiff,

v.                                                                   No. CIV 1:19-00148 RB/SCY


MATHESON TRI-GAS, INC.,
         Defendants.

                          MEMORANDUM OPINION AND ORDER

          Plaintiff moves the Court to alter its Memorandum Opinion and Order dismissing her

Complaint. For the reasons discussed below, the Court will deny her motion.

     I.   Plaintiff did not adequately plead claims for unequal pay and retaliation for
          opposition to unequal pay.

          “Plaintiff asks the Court to consider [her] claims for unequal pay and retaliation for

opposition to unequal pay [(the “unequal pay claims”)] under the [New Mexico Human Rights Act

(NMHRA)] to be properly before the Court, and to rule on them.” (Doc. 136 at 4 (emphasis

omitted).) Plaintiff raises this issue because she believes “the Court did not specifically address

the fate of [her unequal pay claims] . . . .” (Id. at 1.) She is mistaken. The Court referred to the

unequal pay claims as Fair Pay for Women Act (FPWA) claims in its opinion dismissing this

lawsuit. (See Doc. 134 at 14.) It clarifies here, however, that whether the unequal pay claims were

brought under the NMHRA or the FPWA, Plaintiff failed to sufficiently plead them under the

Twombly/Iqbal standard. (See Doc. 134 at 17.) Accordingly, the Court declines to read the unequal

pay claims into the Complaint.
        Case 1:19-cv-00148-RB-SCY Document 140 Filed 05/13/21 Page 2 of 3




         Plaintiff next contends that the unequal pay claims were properly pled because Defendant

asked the court to dismiss such claims in its motion for summary judgment.1 (See Doc. 136 at 3.)

Plaintiff asserts that Defendant had fair notice of the unequal pay claims, and “[i]t would be deeply

unfair . . . to rule that Defendant did not . . . in light of [Defendant] acting as if it had notice of

these claims for the entire litigation.” (Id. at 4.) Put simply, Plaintiff contends that both parties

understood that the unequal pay claims were before the Court. (See id. at 2.) While that may be,

the Court is unable to read minds and understood no such thing. Again, the Court made clear in its

Memorandum Opinion Order that it could not issue a determination on the unequal pay claims

because they were not properly pled under the Twombly/Iqbal heightened pleading standard. (See

Doc. 134 at 15–16.) See also Wall v. Astrue, 561 F.3d 1048, 1066 (10th Cir. 2009) (arguments

lacking adequate development are waived); Franklin Sav. Corp. v. United States, 180 F.3d 1124,

1128 n.6 (10th Cir. 1999) (arguments without more than a superficial development are waived).

         Plaintiff further argues that should the Court read these claims into her Complaint, it must

dismiss them without prejudice because they were not administratively exhausted. Yet the case

she references—Pretlow v. Garrison, 420 F. App’x 798 (10th Cir. 2011)—is distinguishable from

the present facts. In Pretlow, the trial court determined that it lacked jurisdiction over the plaintiff’s

Title VII claims because he failed to exhaust his administrative remedies and dismissed those

claims with prejudice. Id. at 802. The Tenth Circuit affirmed the dismissal but explained that “a



1
  Though Plaintiff cites no authority to support her contentions in the present motion, the Court recalls a similar
argument in her proposed surreply (Doc. 129-1) and wishes to dispose of it here. There, Plaintiff argued that
“Matheson impliedly consented to the amendment of the Complaint to include [her unequal pay claims] when it asked
this Court to dismiss those claims.” (Id. at 5.) Plaintiff supported this argument by citing to Federal Rule of Civil
Procedure 15(b) and two Tenth Circuit cases detailing Rule 15(b) and implied consent—R.A. Pohl Const. Co. v.
Marshall, 640 F.2d 266, 267 (10th Cir. 1981) and Dell v. Heard, 532 F.2d 1330, 1332 (10th Cir. 1976). However,
Rule 15(b) deals with amendments during and after trial and is not applicable here. See also Hardin v. Manitowoc-
Forsythe Corp., 691 F.2d 449, 457 (10th Cir. 1982) (citations omitted) (emphasis added) (noting that “[i]mplied
consent is found where the parties recognized that the issue entered the case at trial and acquiesced in the introduction
of evidence on that issue without objection”).
       Case 1:19-cv-00148-RB-SCY Document 140 Filed 05/13/21 Page 3 of 3




jurisdictional dismissal, here for lack of exhaustion, is a non-merits disposition to be made without

prejudice.” Id. at 803. Because of this, it remanded the case “for the court to clarify that the action

is dismissed without prejudice on jurisdictional grounds.” Id. at 804.

          By contrast, here, the Court dismissed Plaintiff’s Complaint on the merits. In Count I,

Plaintiff asserted a claim for discrimination and retaliation under the NMHRA. The Court

dismissed Count I with prejudice because Plaintiff failed to satisfy her burden under the

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) framework. (See Doc. 134 at 10, 13.)

Plaintiff brought a claim for common-law retaliation in Count II. The Court dismissed Count II

with prejudice because Plaintiff failed to offer any evidence to support her claim and thereby

waived it. (See id. at 14.) Neither of the claims were dismissed for lack of jurisdiction or failure to

exhaust administrative remedies.

          Though Plaintiff adamantly believes her Complaint adequately alleged the unequal pay

claims, it did not. (See Doc 1-4.) Plaintiff now asks the Court to construe her Complaint to include

the claims and dismiss them without prejudice. As the master of her lawsuit, Plaintiff had ample

opportunities to amend her Complaint under Rule 15(a) and never did. The time to do so has now

passed.

          THEREFORE,

          IT IS ORDERED that Plaintiff’s Motion to Amend Judgment (Doc. 136) is DENIED.



                                                       ___________________________________
                                                       ROBERT C. BRACK
                                                       SENIOR U.S. DISTRICT JUDGE
